Citation Nr: 1432954	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-47 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for migraine headaches

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service (including service in the Republic of Vietnam) from January 1968 to July 1970. He was awarded the Purple Heart, Combat Action Ribbon, the Vietnam Service Medal with one star and Vietnam Campaign Medal with device.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the RO.  The Veteran testified before the undersigned Acting Veteran's Law Judge in a hearing at the RO in November 2010. A transcript of the hearing is of record.  The Board remanded the issues on appeal in May 2012 for further development of the record. The development has been completed and the case has been returned to the Board.  In May 2012 the Veteran's service connection claim for tinnitus was granted and is no longer in appellate status.  

Documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1. Bilateral hearing loss is shown as likely as not to have had its clinical onset following the Veteran's exposure to hazardous noise level during combat in the Republic of Vietnam. 

2. Migraine headaches are shown as likely as not to have had their clinical onset as a result of injury sustained by the Veteran during combat in the Republic of Vietnam. 



CONCLUSIONS OF LAW

1. Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2. Migraine headaches were incurred in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). To the extent that the action taken hereinbelow is favorable to the Veteran, the Board finds that further discussion of VCAA is not required at this time.

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, organic disease of the nervous system is a chronic disease.  38 U.S.C.A. § 1101.  Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Hearing Loss

Specific to claims of service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

As an initial matter, the Board notes that the Veteran received the Purple Heart and the Combat Action Ribbon for his service in the Republic of Vietnam.  As such, the Board finds that the Veteran engaged in combat with the enemy.  Accordingly, his lay statements must be considered.  However, 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service connected; rather, it aids the combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). 

The Veteran asserts that exposure to hazardous noise levels without the use of hearing protection while engaged in heavy combat during his service in the Republic of Vietnam caused his hearing loss disability.

Audiometric testing performed during the Veteran's April 1968 enlistment examination showed the pure tone thresholds, in decibels, were as follows:




HERTZ





500
1000
2000
3000
4000
6000
RIGHT
0
-5
-10
/
-5

LEFT
15
0
-5
/
10

 
Audiometric testing at the separation examination was not performed.  Thus, the service treatment records show no complaints or findings of hearing loss disability and there was no evidence of a high frequency loss.  The Board notes, however, that the absence of in-service evidence of hearing loss disability is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The report of February 2009 VA examination reflects the Veteran's report that "I cannot hear as well."  He reported military noise exposure from artillery and mortars without the use of hearing protection.  He denied post-military occupational noise exposure.  However, the audiologist noted that he reported working as a firefighter for 20 years without the use of hearing protection.  

On audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
25
20
30
50
LEFT
5
20
30
60
60

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 98 percent in the left ear.  Thus, he demonstrated bilateral hearing loss disability for VA purposes. Sensorineural hearing loss was diagnosed.  The audiologist concluded that she could not render an opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.

On audiometric testing performed on VA examination in June 2012 showed that the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
15
20
40
50
LEFT
10
15
25
55
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  Thus, he demonstrated bilateral hearing loss disability for VA purposes.  Sensorineural hearing loss was diagnosed.  The audiologist concluded that she could not render an opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.

Given its review of the record, the Board finds that service connection for bilateral hearing loss disability is warranted. To that end, the Board notes that the sole purpose of section 3.385 is to define the existence of hearing loss disability for VA purposes.  The regulation does not require the existence of hearing loss disability during service.  In this case, the Board is aware that there is no evidence of bilateral sensorineural hearing loss in service.  Simply, characteristic manifestations sufficient to identify the disease (bilateral sensorineural hearing loss) entity were not noted.  Additionally, there is no evidence of sensorineural hearing loss within one year of separation from service. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309; see also Walker, 708 F.3d at 1339.  

However, the inquiry does not end there because as noted service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Here, the Veteran's assertions of exposure, without hearing protection,  to significant acoustic trauma while engaged in heavy combat during his service in the Republic of Vietnam are deemed to be credible and found to be clearly consistent with the conditions of his service.  Moreover, his lay statements about experiencing hearing difficulty after he got out of service are found to be credible and probative in linking the onset of current bilateral sensorineural hearing loss to that period of active service.  

Accordingly, the Board is persuaded that the Veteran's current bilateral sensorineural hearing loss onset in service is due to acoustic trauma sustained therein. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006); see also Layno v. Brown, 6 Vet. App. 465 (1994). Based upon the facts, service connection for bilateral hearing loss disability is warranted.

Migraine Headaches

The Veteran asserts that his migraine headaches onset as a result of injury sustained during combat while he served in the Republic of Vietnam. Specifically, he testified that he sustained injury to his head above his right eye in combat.  The July 1970 separation examination report documents that he had a 1/2 inch scar lateral to his right eye (this would seem to confirm that the Veteran sustained some sort of injury to his head).  He asserts that the injury sustained to his head in combat was the cause of his current migraine headaches. Again, the Board notes that the Veteran received the Purple Heart and the Combat Action Ribbon for his service in the Republic of Vietnam.  Thus, the Veteran's assertions of sustaining injury to his head while engaged in combat during his service in Vietnam are deemed to be credible and found to be clearly consistent with the conditions of his service.  38 U.S.C.A. § 1154(b). 

An October 2009 report of VA traumatic brain injury (TBI) examination reflects the Veteran's complaint that he had been experiencing intermittent headaches (approximately 3 per month) since 1975.  On examination, impression, in pertinent part, was "migraine headaches, mild to moderate, not related to his in-service activity."

May 2012 VA examination documents a diagnosis of migraine headaches, including migraine variants.  The Veteran complained of a history of headaches since Vietnam.

In August 2012 VA examination, the examiner noted that neurological examination was within normal limits.  The examiner remarked there was no documentation of headaches in service and noted the Veteran had reported different onset times (i.e., in October 2009 reported headaches onset in 1975; in May 2012 reported headaches onset in Vietnam).  The examiner observed that the Veteran's headaches have vascular characteristics and confirmed that the Veteran had migraine headaches.  The examiner opined that the migraine headaches were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale: "no documentation of headaches in the service."

Given its review of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran's current migraine headaches as likely as not had their onset in service as the result of injury sustained while he was engaged in combat during his service in the Republic of Vietnam.   

In this case, the Board finds that the examiner did not offer an adequate rationale for the conclusion in the August 2012 VA examination report. See 38 C.F.R. 
§ 3.303(d); Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Miller v. West, 11 Vet.App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  

However, the Board does find that the Veteran has competently and credibly asserted that his migraine headaches were due to injury sustained while he was engaged in combat during his service in the Republic of Vietnam and that he has experienced migraine headaches since that time.  38 U.S.C.A. § 1154(b); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

In resolving all reasonable doubt in the Veteran's favor, service connection for migraine headaches is warranted.
   

ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for migraine headaches is granted.



____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


